Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of November 1, 2019
(the “Effective Date”), is entered into by and between Orthofix Medical Inc.
(“Orthofix”), a Delaware corporation having its principal offices at 3451 Plano
Parkway, Lewisville, Texas 75056, and Bradley R. Mason (“Mr. Mason”).

WHEREAS, Mr. Mason has determined to retire from the position of President and
Chief Executive Officer of Orthofix as of October 31, 2019 (the “Termination
Date”);

WHEREAS, Orthofix and Mr. Mason previously entered into that certain Transition
and Retirement Agreement, dated as of February 25, 2019 (the “Retirement
Agreement”);

WHEREAS, Mr. Mason, in his former capacity as Orthofix’s President and Chief
Executive Officer, has certain background information and historical knowledge
of ongoing operations matters and issues affecting Orthofix’s business and
related interests;

WHEREAS, Orthofix desires to engage Mr. Mason to provide limited consulting
services in order to provide continued access to such background information and
historical knowledge;

WHEREAS, Mr. Mason is willing and able to provide such consulting services to
Orthofix according to the terms and conditions set forth herein; and

WHEREAS, the parties have come to an agreement regarding Mr. Mason’s retirement
and his provision of consulting services.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Orthofix and Mr. Mason agree as follows:

1.TERMINATION OF EMPLOYMENT

1.1

General. The parties agree that Mr. Mason’s last day of employment with Orthofix
(including any of its subsidiaries and affiliates) will be the Termination Date.
As of the Termination Date, Mr. Mason will resign all of the offices,
directorships, appointments, and other positions he holds with Orthofix and all
of its parents, subsidiaries, and affiliates. After the Termination Date, Mr.
Mason shall not represent that he is an employee or other representative of
Orthofix for any purpose. As of the Termination Date, Mr. Mason shall not be
eligible to participate in, or be covered by, any employee benefit plan or
program offered by or through Orthofix and shall not receive any benefits or
payments from Orthofix, except as otherwise provided in the Retirement
Agreement, under the terms of applicable benefits plans, or by applicable law.

1.2

Separation Payments and Benefits. The parties agree that the Retirement
Agreement sets forth those payments and benefits to which Mr. Mason is entitled
as of his Termination Date.  

1.3

Restrictive Covenants. Mr. Mason hereby reaffirms and agrees to comply with the
restrictive covenants set forth in Section 9 of the Change in Control and
Severance Agreement entered into as of November 1, 2016 (the “Severance
Agreement”) (including Non-Disparagement, Cooperation, Non-Disclosure,
Innovations, Non-Solicitation, and Non-Competition); provided, that,
notwithstanding anything to the contrary in Sections 9(e) and 9(f) of the
Severance Agreement, Mr. Mason hereby agrees that the non-solicitation and
non-competition restrictive

 

--------------------------------------------------------------------------------

 

covenants shall apply during the Consulting Term (as defined below) and for a
period of eighteen (18) months following the end of the Consulting Term.

2.CONSULTING SERVICES

2.1

General. Mr. Mason agrees to provide to Orthofix consulting services as further
described in Exhibit A (“Consulting Services”) (a) upon request by Orthofix’s
President and Chief Executive Officer in accordance with the terms and
conditions of this Agreement (but in no event more than fifty (50) hours per
month during the Consulting Term) and (b) as directed by Orthofix’s President
and Chief Executive Officer. Mr. Mason shall perform the Consulting Services in
accordance with the standard of care, loyalty, and diligence normally observed
in his profession, shall devote his best efforts, skills, and energies to the
performance of such Consulting Services, and shall at all times perform the
Consulting Services and conduct his business and affairs in accordance with all
applicable federal, state, and local laws and regulations. Orthofix may, in its
sole discretion, engage any third party or parties to provide services to
Orthofix or any Orthofix subsidiary or affiliate that are the same, similar, or
different from the Consulting Services, without obligation or liability
therefore or in connection therewith to Mr. Mason.  It is the intention of the
parties that the Consulting Services will be limited to those services that do
not cause or require Mr. Mason to receive internal financial reports or metrics.

2.2

Compensation. As compensation for Mr. Mason’s performance of the Consulting
Services and as consideration for the extension of the non-solicitation and
non-competition provisions as set forth in Section 1.3, Mr. Mason shall receive
the compensation expressly set forth in Exhibit B (“Compensation”). The
Compensation shall be the sole compensation and value to which Mr. Mason is
entitled in consideration for any performance or provision of Consulting
Services under this Agreement and for the extension of the non-solicitation and
non-competition provisions as set forth in Section 1.3.

2.3

Term and Termination.

 

(a)

Term of Agreement. This Agreement shall commence on the Effective Date and,
unless earlier terminated in accordance with the terms of this Agreement, shall
continue in effect until the first anniversary of the Effective Date (the
“Expiration Date”), at which time it will automatically terminate. The term of
this Agreement shall be referred to as the “Consulting Term.”

 

(b)

Termination Without Cause. This Agreement may be terminated prior to the
Expiration Date by either party in its sole discretion, with or without cause,
by providing the other party with thirty (30) days’ advance written notice of
termination. In the event that this Agreement is terminated by the Company
without Cause prior to the Expiration Date, Mr. Mason shall be entitled to
receive the Compensation due pursuant to Section 2.2 of this Agreement for the
period between the effective date of such termination and the Expiration Date.

 

(c)

Termination for Breach. Either party may terminate this Agreement prior to the
Expiration Date by giving written notification to the other party if such other
party materially breaches this Agreement. Such termination of this Agreement
will take effect if, after ten (10) days of such written notification, such
breach is not cured.

 

(d)

Consequences of Termination or Expiration. Upon the termination or expiration of
this Agreement for any reason, Mr. Mason shall remain entitled to the
Compensation due

Page 2

--------------------------------------------------------------------------------

 

 

pursuant to Section 2.2 of this Agreement in respect of the services provided
through the effective date of such termination or expiration, but, except as
provided in Section 2.3(b), Mr. Mason shall not be entitled to any further
compensation or consideration from Orthofix or its subsidiaries or affiliates in
respect of any services, activities, or performance after the effective date of
such termination or expiration. In addition, upon termination of this Agreement
by Orthofix prior to April 1, 2020 for any reason other than pursuant to Section
2.3(c), Mr. Mason shall be considered to be in compliance with the terms of this
Agreement for purposes of Section 3(e) of the Retirement Agreement and shall
continue to receive the Compensation he would have received had the Agreement
not been terminated.

 

(e)

Survival. The obligations contained in Sections 1.3, 2.3(b), 2.3(d), 2.5, 4, 5,
6, and 7 of this Agreement and this Section 2.3(e) shall survive the expiration
or termination of this Agreement.

2.4

Independent Contractor Status. The relationship of Mr. Mason to Orthofix in
performing the Consulting Services shall be that of an independent contractor,
and nothing contained in this Agreement shall create or imply a partnership,
joint venture, agency, or employment relationship between Mr. Mason and
Orthofix. Mr. Mason shall have sole control of the manner and means of
performing the Consulting Services under this Agreement and shall complete such
services in accordance with Consultant’s own means and methods of work.
Consultant is not authorized to bind Orthofix or to otherwise make any
representation, agreement, or commitment on behalf of Orthofix. Mr. Mason agrees
that he shall not claim or represent to be an employee, partner, agent, or
principal of Orthofix.

2.5

Taxes. Mr. Mason is solely responsible for paying, when due, any and all taxes,
including, but not limited to, income and estimated taxes, incurred as a result
of the compensation and expenses paid by Orthofix to Mr. Mason for Consulting
Services.

2.6

Nonexclusivity. Mr. Mason is a former Orthofix employee and, as such, is bound
by obligations that existed before the execution of this Agreement (e.g., those
contained in the Severance Agreement, the Retirement Agreement and the
Indemnification Agreement, dated August 1, 2018 (collectively, the “Prior
Agreements”)). This Agreement in no way amends, modifies, or supersedes such
ongoing obligations, except as expressly provided herein.

3.WARRANTIES AND REPRESENTATIONS

3.1

Performance. Mr. Mason represents and warrants that he has the qualifications
and skills necessary to perform the Consulting Services and shall perform such
Consulting Services in accordance with the terms, provisions, and conditions of
this Agreement and in a competent, diligent, and professional manner.

3.2

Authority. Mr. Mason represents and warrants having the full right and authority
to enter into and perform under this Agreement.

3.3

No Conflict. Mr. Mason represents and warrants that entering into and performing
under this Agreement does not and shall not breach, violate, or conflict with
any provision of any Court order, decree, judgment, agreement, or understanding,
oral or written, to which Mr. Mason is a party or by which Mr. Mason is bound,
including, without limitation, any non-competition, exclusivity, or similar
agreement or covenant of Mr. Mason or any obligations or restrictions of Mr.
Mason under any contract or agreement.

Page 3

--------------------------------------------------------------------------------

 

3.4

Nondisclosure. Mr. Mason represents and warrants that he has not disclosed and
will not disclose to Orthofix or any of its employees or contractors any
confidential, proprietary, or secret information of any third party to whom or
regarding which Mr. Mason is under a duty of confidentiality.

3.5

Material Breach. Any breach of the warranties, representations, and other
agreements set forth in this Section 3 shall be deemed to be a material breach
of this Agreement.

4.INDEMNIFICATION; LIABILITY

4.1

By Mr. Mason. Mr. Mason shall indemnify, defend, and hold Orthofix and its
subsidiaries, and affiliates and each of their officers, directors, employees,
agents, and shareholders free and harmless from any and all claims, demands,
losses, suits, judgments, penalties, and liabilities of any kind and nature
whatsoever (including, without limitation, reasonable attorney’s fees and costs,
through the appellate process, if any) arising in any way out of (i) a breach by
Mr. Mason of this Agreement or the representations and warranties contained in
Section 3, or (ii) the negligence or willful misconduct of Mr. Mason.

4.2

Limitation of Liability. SUBJECT IN ANY CASE TO SUCH LIMITATION OR EXCLUSION OF
LIABILITY BEING LAWFUL, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, ORTHOFIX SHALL NOT BE LIABLE TO MR. MASON, OR ANY PERSON CLAIMING
THROUGH MR. MASON, BY REASON OF ANY REPRESENTATION, IMPLIED WARRANTY, COVENANT,
CONDITION, OR OTHER TERM OR ANY DUTY AT COMMON LAW OR UNDER ANY STATUTE, OR
UNDER THE EXPRESS TERMS OF THIS AGREEMENT, FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, SPECIAL, LIQUIDATED, OR PUNITIVE LOSS OR DAMAGE
(WHETHER FOR LOSS OF PROFIT OR OTHERWISE AND WHETHER OCCASIONED BY THE
NEGLIGENCE OF ORTHOFIX OR ITS SUBSIDIARIES OR AFFILIATES AND EACH OF THEIR
EMPLOYEES OR AGENTS OR OTHERWISE) ARISING OUT OF OR IN CONNECTION WITH ANY ACT
OR OMISSION OF ORTHOFIX.

5.PROPRIETARY RIGHTS

5.1

Ownership of Orthofix Property. As used herein, the term “Orthofix Property”
means, collectively and individually, any and all discoveries, inventions,
processes, improvements, technology, devices, products, works, derivative works,
information, ideas, concepts, and other intellectual property of any kind
created, made, discovered, belonging to, held, or acquired by Orthofix and/or
any Orthofix subsidiary or affiliate at any time, and any and all Intellectual
Property Rights therein and related thereto. As used herein, the term
“Intellectual Property Rights” means, collectively and individually, any and all
patents, patent applications, copyrights, trademarks, trade names, trade
secrets, and other intellectual property rights of any kind, and any and all
registrations and applications therefore, whether in the United States and/or
anywhere else. Orthofix and/or any Orthofix subsidiary or affiliate shall retain
any and all rights, title, and interest in and to any and all Orthofix Property,
whether existing now or coming into existence or becoming Orthofix Property at
any time in the future. Neither Orthofix nor any Orthofix subsidiary or
affiliate transfers, conveys, assigns, or grants to Mr. Mason or any third
party, and nothing in this Agreement or its performance shall be construed to
constitute any transfer, conveyance, assignment, or grant to Mr. Mason or any
third party of, any right, title, interest, license, grant, expectation, or
entitlement in or to any Orthofix Property, or any other property or
Intellectual Property Rights of any kind created, made, discovered, belonging
to, held, or acquired by Orthofix or any Orthofix subsidiary or affiliate.

Page 4

--------------------------------------------------------------------------------

 

5.2

Ownership of Inventions. As used herein, the term “Inventions and Works” means
any and all processes, products, procedures, systems, discoveries, designs,
configurations, technology, works of authorship (including, but not limited to,
computer programs), trade secrets, and improvements which Mr. Mason develops,
discovers, authors, makes, conceives, reduces to practice, or otherwise acquires
during the Consulting Term (either solely or jointly with others) and which are
related to any or all of the products and/or business of Orthofix. Any and all
Inventions and Works, and any and all Intellectual Property Rights therein and
related thereto, shall be owned solely and exclusively by Orthofix and shall be
held by Mr. Mason only for the sole benefit of Orthofix. Orthofix shall own all
of the exclusive rights to such works of authorship under all copyright law, all
international copyright conventions and treaties, and all similar laws in the
United States and any other place and jurisdiction. Mr. Mason hereby agrees to
assign, transfer, and convey, and hereby assigns, transfers, and conveys, to
Orthofix all Invention and Works and any and all Intellectual Property Rights
therein and related thereto, whether in the United States and/or elsewhere.

5.3

Nondisclosure. Mr. Mason shall not, during the Consulting Term or at any time
after the termination or expiration of this Agreement, provide to others or use
for Mr. Mason’s own benefit or for the benefit of another any information
relating to any and all Inventions and Works, any and all Orthofix Property,
and/or any and all products, services, customers and business operations and
activities of Orthofix and/or any Orthofix subsidiary or affiliate
(collectively, “Proprietary Information”), except that Mr. Mason may use
Proprietary Information during the Consulting Term to the extent necessary for
Mr. Mason to perform his obligations hereunder. Mr. Mason shall not disclose,
during the Consulting Term or at any time after the termination or expiration of
this Agreement, any Proprietary Information, except if and to the extent
expressly authorized by Orthofix in advance, or if and to the extent such
Proprietary Information is available to the general public when such Proprietary
Information is provided to Mr. Mason or becomes available thereafter by
Orthofix.

5.4

Further Assurances. Upon Orthofix’s request, Mr. Mason agrees to provide any
assistance, including, without limitation, providing any information and
documents, executing any documents and affidavits, providing any testimony,
and/or rendering any other assistance, as is necessary or useful for Orthofix to
secure, perfect, and obtain sole and exclusive ownership to any and all
Inventions and Works, and all Intellectual Property Rights therein and related
thereto, or to otherwise fully effect and implement the provisions in this
Section 5.

6.EQUITABLE RELIEF

Mr. Mason acknowledges that any breach of this Agreement by Mr. Mason may give
rise to irreparable injury to Orthofix, which may not be adequately compensated
by damages or, if such injury to Orthofix may be adequately compensated by
damages, such damages are difficult or impossible to calculate. Accordingly, in
the event of a breach or threatened breach of this Agreement by Mr. Mason,
Orthofix shall have, in addition to any remedies it may have at law, the right
to an injunction or other equitable relief, whether temporary, interlocutory, or
final, to prevent the violation of its rights hereunder without further
demonstration of such injury, without any obligation or requirement by Orthofix
to post any bond or security. Orthofix will be entitled to recover attorneys’
fees and costs incurred by it in any proceedings for such equitable relief in
which it prevails.

7.GENERAL PROVISIONS

7.1

Notices. Notices, invoices, communications, and payments shall be submitted to
the offices identified below. Contractual notices and communications hereunder
shall be deemed made as of

Page 5

--------------------------------------------------------------------------------

 

the date of delivery, if given by overnight courier service. Notices sent by
registered or certified mail, postage prepaid, and addressed to the party to
receive such notice of communication at the address given below, or such other
address as may hereafter be designated by notice in writing, shall be deemed
communicated as of the day of receipt or the fifth day after mailing, whichever
occurs first.

If to Orthofix:

Orthofix Medical Inc.

Attn: Chief Legal and Administrative Officer

3451 Plano Parkway

Lewisville, Texas 75056

If to Mr. Mason, address on file with Orthofix.

7.2

Assignment. Neither this Agreement nor any rights hereunder may be assigned and
no duties or obligations under this Agreement may be delegated by Mr. Mason
without the prior written consent of Orthofix, which Orthofix may give or deny
or condition in its sole discretion. Orthofix may assign this Agreement or any
or all of the rights hereunder and/or delegate any duties or obligations
hereunder without the consent of Mr. Mason, including, without limitation, to
any Orthofix subsidiary or affiliate or to a purchaser of or successor, whether
by merger, corporate reorganization, or asset purchase, regarding all or part of
Orthofix or any Orthofix subsidiary or affiliate or the assets, business, and
properties of Orthofix or any Orthofix subsidiary or affiliate. Subject to the
foregoing, this Agreement shall be binding on the heirs, executors,
administrators, successors, and assigns of the respective parties.

7.3

Waiver. No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless it is in writing and signed by a duly
authorized representative of each party.

7.4

Amendment. This Agreement or any of its terms, provisions, or conditions may be
extended, renewed, varied, modified, or otherwise amended at any time only by a
writing signed by a duly authorized representative of Orthofix and Mr. Mason.
Any permitted assignment, delegation, or transfer under Section 7.2 of this
Agreement shall be deemed not to constitute an amendment if and to the extent
such assignment, delegation, or transfer does not result in or cause any
amendment, supplement, variation, modification, change, or alteration of or
addition to any term, condition, provision, warranty, representation, or
covenant of this Agreement, other than the identity of the party and third party
involved in such assignment, delegation, or transfer.

7.5

Severability. If any provision of this Agreement is for any reason declared to
be invalid or unenforceable, the validity and enforce ability of the remaining
provisions shall not be affected thereby. Such invalid or unenforceable
provision shall be deemed modified to the extent necessary to render it valid
and enforceable, and if no modification shall render it valid and enforceable,
this Agreement shall be construed as if not containing such provision and the
rights and obligations of the parties shall be construed and enforced
accordingly.

7.6

Counterparts. This Agreement may be executed in two or more counterparts, by
facsimile or in writing, which shall together constitute one and the same
agreement.

7.7

Attorneys’ Fees. In the event that any party to this Agreement shall commence
any suit or action to interpret or enforce this Agreement, including an action
for declaratory relief, the prevailing party in such action, shall recover that
party’s costs and expenses incurred in connection with the

Page 6

--------------------------------------------------------------------------------

 

suit or action, including attorneys’ fees and costs of appeal, if any, which may
be set by the Court in the same action or in a separate action brought for that
purpose, in addition to any other relief to which that party may be entitled.

7.8

Compliance with Law. Mr. Mason shall perform all obligations and carry out any
activities under or in connection with this Agreement at his own cost and
expense (except solely as expressly provided otherwise in Exhibit B to this
Agreement) in accordance with Orthofix policies and all applicable laws,
including, but not limited to, any laws regarding fraud and abuse, false claims,
anti-kickback, medical device promotion, unfair competition, data privacy,
insider trading, consumer protection, and requirements to obtain approvals,
consents, licenses, registrations, payment of taxes, customs fees or duties, or
other fees or charges.

7.9

Entire Agreement. This Agreement, including its exhibits, supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the subject matter hereof, and no other agreement, statement, or
promise relating to the subject matter of this Agreement which is not contained
herein shall be valid or binding. Notwithstanding the foregoing, the parties
agree that the Prior Agreements shall not be superseded by this Agreement
(except as expressly amended hereby) and confirm that the Prior Agreements,
unless separately terminated in accordance with their terms, remain in full
force and effect and are intended to be adjuncts to this Agreement.

7.10

Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement shall be governed by, and interpreted in accordance with, the
federal laws of the United States of America and the laws of the state of Texas
without regard to conflict-of-laws principles that may require the application
of the laws of any other jurisdiction. Each party acknowledges and agrees that
all disputes which arise in connection with, or are related to this Agreement,
or any breach thereof, shall be resolved, if not settled, by litigation only in
Collin County, Texas or the federal court otherwise having territorial
jurisdiction over such county and subject matter jurisdiction over the dispute,
and not elsewhere. To this end, Mr. Mason waives any rights he may have to
insist that litigation to which he is a party be had in any other venue and
covenants not to sue Orthofix in any court other than the above-referenced
court.

***

 

Page 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
28th day of October, 2019.

 

 

 

ORTHOFIX MEDICAL INC.

 

MR. MASON:

 

 

/s/ Kimberley A. Elting

 

 

 

/s/ Bradley R. Mason

Kimberley A. Elting

 

Bradley R. Mason

Chief Legal and Administrative Officer

 

 

 

 

Page 8

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Consulting Services

1.

Mr. Mason shall timely provide the services deemed necessary by Orthofix’s
President and Chief Executive Officer related to the transition of Mr. Mason’s
former duties and responsibilities.

2.

Mr. Mason shall provide the Consulting Services remotely and shall not have any
access to Orthofix premises, personnel, equipment, or other property during the
Consulting Term unless otherwise directed by Orthofix’s President and Chief
Executive Officer.

3.

During the Consulting Term, Mr. Mason will report to Orthofix’s President and
Chief Executive Officer.  Mr. Mason agrees to accept requests for services and
work assignments from the President and Chief Executive Officer.

4.

Mr. Mason will not be expected to, and will not, provide more than fifty (50)
hours of Consulting Services per month during the Consulting Term.

***

Page 9

--------------------------------------------------------------------------------

 

EXHIBIT B

Compensation

1.

Mr. Mason shall be eligible to receive a flat fee of $40,000.00 per month, plus
reimbursement of reasonable expenses incurred at the direction of the President
and Chief Executive Officer.

 

 

 

Page 10